Title: To George Washington from La Luzerne, 3 February 1786
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Sir
Paris 3rd Feby, 1786

Mr Houdon Delivered me the Letter, That Your Excy Honoured me with of the 5th Novr And I have learnd with very great Satisfaction, that you have Enjoyed very good Health, & that you Promise to your Aquaintances a long Life, that has been Glorious, & Usefull to Your Country.
I return Your Excy my Most Sincere thanks for the Accurate Account, you have given me of the Affairs of the United States, & They are of the Same Opinion at Versailles that you are ⟨as to⟩ The Powers, that the Different States, Ought to Grant to Congress, for to enable them, to Regulate Commerce in General; And that Wise, & Prudent Measure Could not assuredly, Do any detriment to their liberty, & the Americans have Spirritt, & to good a knowledge, for not to be Sensible that the Foreign Powers, who are Interested in Commerce with them, could not Possibly Treat with the Thirteen States, Separately, who also having, all different Interests, could not agree, But for the Congress to adopt the General Measures, which alone could enable them, to Conduct it, for the Good of the Republick; I hope that the first News we Receive from America, will Inform us that

the Different Assembly’s have put the finishing Stroke to this Grand affair.
We are likewise very desirous, that Something decisively could be done upon the Article of Finances. for the Payment of the Publick Debt, or at least for the Int. of that Debt, In the event of the Ground Ceded by Treaty, some of whc. was not Inhabited before the War, They Should find it Insufficient to Satisfy the Creditors; I hope that the Legislators will be of the Same mind, & that they will Seriously think of means, to Clear themselves of it; We agree here to give to the American Trade, all the Assistance, that would be Cappable of Admitting, agreeing with the Interests of Both Nations.
All the Publick News Assure us, that the Forts Situated upon the Lakes & the River St Lawrence will not be given up to the Americans, & That the English, have made it a kind of Compensation for the Pretended Infraction of the Treaty of Peace; I have too good an Opinion of Mr Pitt, for to Believe, that If he had it in his Power, to Decide that dispute, that it would not be in favor of America, But the Minister has found a Party very Powerfull in the Opposition, that he is So much affraid of, that he Cannot follow the Measures, that he Believes reasonable to Propose, Some People Believe that there will be Soon a Change of the British Ministry; The Cabinett of London is full of Dissentions; All Europe is very Tranquille, & the Change of the Barrier whc. has made Such a noise, makes War appear more Distant than ever, It is Probable that the line of Germany (whc. has been the Fruits of Jealousies, that this Bartering was the cause of it) will Produce the Repose of Europe for a long time, The Interior Dissentions of Holland which was the cause of a great Noise in Europe, has not been of very Troublesome Consequences, that State has been at its ease, Since the Treaty with the Emperor, & its alliance Deffensive with France, although the Republican Party & the Stadtholder, appeared very much incensed, it is nevertheless Probable, that they will be reconciled for the good of the Republick.
I hope that Your Excy will in these moments remember, that you have in France, a Servant very much Attached, & who desires very Sincerely to Give Some Dissinterested Proofs, Of the

Perfect Consideration, & of the Respect with which he is Your Excelly Very Hble & Obedt servt

Le Du de le Luzerne


Will Madame Washington, do him the Honour to accept of his Respects.

